The defendant was originally sentenced on December 19, 1967, execution was suspended and he was put on probation for two years. On May 6, 1969, his probation was ordered to continue to December 19, 1970, after he was presented for violation of probation. On October 19, 1970, a bench warrant was ordered for violation of probation, and on October 22, 1970, the probation was revoked and the previous sentence was made effective. The application for review of sentence was dated November 18, 1970, and was filed on November 19, 1970. The sentence he is presently serving was imposed on December 19, 1967. The application for review was obviously filed more than thirty days after that sentence. The Review Division has no jurisdiction to consider an application filed beyond the statutory limit of thirty days. General Statutes § 51-195; State v. Scates, 22 Conn. Super. Ct. 270.
   The application must be dismissed.
SHEA, DANNEHY and O'SULLIVAN, JS., participated in this decision.